UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2081



PERNORRIS TAYLOR, SR.,

                                               Plaintiff - Appellant,

             versus


LARRY G. MASSANARI, Commissioner of Social
Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-714-3)


Submitted:    November 7, 2002            Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pernorris Taylor, Sr., Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia; George G.
Davidson, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pernorris Taylor seeks to appeal the district court’s order

dismissing his civil complaint without prejudice for failure to

file a more definite statement as instructed by the magistrate

judge’s prior order.         Because Taylor may be able to proceed with

this action by amending his complaint by filing a more definite

statement, the dismissal order is not final and thus is not subject

to appellate review. See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).              We therefore

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2